15DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition for Revival
The petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed on 21 January 2021 was granted on 22 February 2021.  (A previous petition for revival filed on 10 November 2020 was dismissed for not including the required fee.)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered but they are persuasive only in part.
First, the drawings filed 10 November 2020 are not accepted by the examiner, as apparently contradicting the specification amendment of the same date as to the position of the solar panels 18 (e.g., it being described that the panels are on the ground 
Second, while the “new matter” objection to the specification is overcome by applicant’s amendment, the Brief Description of the Drawings objection is maintained, e.g., only because applicant has yet to submit drawings that can be accepted by the examiner.  See MPEP 608.02(x).
Third, in light of applicant’s remarks that the claimed “central computing unit” is a “well understood reference to a processor”, and in light of the unit receiving data making determinations and forming control commands, the examiner no longer the examiner no longer interprets the claimed “central computing unit” under 35 U.S.C. 112(f).
However, the examiner maintains the rejection under 35 U.S.C. 112(b) regarding the “aerodynamic unloading” in the dependent claims as being unclear from the teachings of the specification.  In this respect, applicant has now apparently given two different explanations of what the aerodynamic unloading is (e.g., aerodynamic unloading is i) the “compensation of gravity loading force by the help of lift forces generated by dynamic flow” per page 15 of the Remarks filed 20 February 2020 and/or ii) “the aerodynamic forces [] which must be reduced [] by reducing the blade angle of a propeller” at page 13 of the Remarks filed 10 November 2020), and for this reason1, in view of the prosecution history, the claim phase is still unclear, with the specification also shedding no light on the metes and bounds of the phrase, as detailed previously.  In this respect, for example, applicant’s specification refers to no lift forces, no blade 
Fourth, regarding the description requirement of 35 U.S.C. 112(a), applicant asserts that the Office does not explain how the disclosure supposedly does not sufficiently identify how the functions are performed, and that the disclosure does not have any issues with narrow species claims based on a broad genus disclosure.  Moreover, applicant asserts  that “helicopter pilots are trained to operate in autogyro mode should they experience engine failure mid-flight” (page 11).
In reply, the examiner notes that applicant does not disclose any helicopter pilot that operates his rotor aerial vehicle, and has not disclosed any means or method by which the rotor aerial vehicle could possibly orient/levitate itself, after climbing like a helicopter, in order to operate in the claimed wind motor (generator) mode, so as to evidence possession of the claimed invention.  Applicant has not even disclosed any particular rotor or wing or actuator structure, as detailed previously, other than calling his vehicle a “rotor aerial vehicle” and showing what appears to be one or two rotating rotors in the FIGS., by which the vehicle might be (or might have been) controlled to operate in the three modes.
Moreover, see MPEP 2161.01, I., which indicates:
“[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”

Regarding the determinations of coordinates and orientation(s), upon reconsideration, the examiner withdraws the rejection under 35 U.S.C. 112(a), since these determinations are understood by the examiner to be basic and well-known, and are now believed by the examiner to have been possessed by applicant based on the developed record, in order to focus more pointedly on the issues regarding e.g., the possession of the tethered rotor aerial vehicle configured to operate in the three recited modes.
Regarding the batteries of the terrestrial charger, the examiner has reread original claims 1 to 17 and sees no support that the terrestrial charger itself included “batteries” in the original claims.  Accordingly, applicant’s arguments are not persuasive in this respect.
Fourth, regarding the obviousness rejection under 35 U.S.C. 103, applicant argues that Austin (‘627) is non-analogous art (MPEP 2141.01(a)).  The examiner disagrees.  Austin (‘627) is apparently from the same field of endeavor that applicant was working in2, for example, i) the “elevated airborne device [comprising] Tethered aerodynamic rotary-wing devices powered by electrical energy [or] tethered autogyros and gyroplanes” per published paragraphs [0013], [0017], and [0018] of the Background of the Invention, or ii) “the use of tethered platforms . . . which can be used in three different modes (autogyro mode, wind motor mode, helicopter mode)”, per paragraph [0040] of the published specification.  Moreover, while it was admitted/known by applicant that the prior art elevated airborne device could comprise a tethered aerodynamic rotary-wing device or tethered autogyros or gyroplanes, two problems expressly noted by applicant at paragraphs [0023] and [0024] of the published specification apparently presented themselves, namely that i) “Tethered aerodynamic rotary-wing aircraft require a lot of power”, and that, ii) “tethered autogyros and gyroplanes are incapable of flight in zero-wind conditions” (filed specification page 3).  Austin (‘627) teaches i) an auto-gyro craft that by flying like a (powered) tethered helicopter can climb above the ground even when no wind (e.g., or low-altitude wind; cf. applicant’s FIG. 1, in a city) exists and then enter the abundant natural energy source of high altitude winds so as to generate electricity, and ii) an auto-gyro craft that can switch back to a “motor” (helicopter) mode that consumes electricity only when the wind level decreases (paragraph [0048]), thereby generating more power than it requires for tethered flight.  These characteristics of the Austin (‘627) auto-gyro craft would have been reasonably pertinent to the (large) amount (“a lot”) of power required by aerodynamic rotary-wing aircraft that applicant was faced with as a problem/disadvantage of the prior art, and to the inability of autogyros and gyroplanes (as being “incapable”) to fly or climb in zero-wind conditions (e.g., at ground level; cf. applicant’s FIG. 1) that applicant was faced with as a problem/disadvantage of the prior art.3
In sum, autogyros as elevated platforms were apparently known and within applicant’s field of endeavor as evidenced by the Background of the Invention and written description, and the problem of flying the autogyros in zero-wind conditions, that Austin (‘627) solved by flying it like a helicopter up to its elevated position where high-altitude winds were present, is reasonably pertinent to the expressly noted problems faced by the inventor e.g., at published paragraphs [0023] and [0024].
Accordingly, applicant’s arguments are not persuasive in this respect.
Lastly, in view of applicant’s persuasive arguments regarding the operation of Mitra (‘464), the rejection of claims 46, 49, 51, and 52 as being unpatentable over Fink et al. (‘987) in view of Mitra (‘464) is hereby withdrawn.
Drawings
The drawings were received on 10 November 2020.  These drawings are objected to by the examiner, as i) FIG. 5 now apparently contradicts the amended (inserted) paragraphs of the specification filed 10 November 2020, and ii) the providing of the solar panel 18 on the charger and control device 2 is apparently new matter, with the specification having only described the solar panels as being provided on the rotor aerial vehicle/tethered platform and/or the robot and/or the surface of monitored area and/or the ground.
Applicant should take care to provide drawings that can be accepted by the examiner, since the specification has already been amended to refer to e.g., FIGS. 2(a) to 2(c) and 3 to 5 which were not originally filed.  (The examiner believes he has no authority to enter drawing corrections “in part”.  See MPEP 608.02(x).)
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
[The objections to the Specification are divided into three parts, I., II., and III., below:]
I. The disclosure is objected to because of the following informalities: i) in the paragraphs inserted by the amendments of 20 February 2020 and 10 November 2020, immediately after the paragraph [0038], references to “Figure 2b” are improper, since the drawings have no “Figure 2b”, ii) references to FIGS. 2(a) - 2(c) are improper because the drawings have no FIGS. 2(A) – 2(C), iii) in the description of FIG. 5, “robot 20” is incorrect; and iv) all references to FIGS. 3, 4, and 5 are incorrect, since the examiner does not accept the proposed drawing changes.
II.  Applicant has now, by the instructions of 20 February 2020 and 10 November 2020, apparently inserted six paragraphs following the paragraph [0038], three in the February amendment, and three more in the November amendment perhaps duplicating (?) previous paragraphs.  This is unclear.  Applicant should ensure that instructions for future amendments of the specification are clear and consistent.
III. The amended claim limitation in claim 53 (and claims which depend therefrom) reciting “a terrestrial charger having batteries” (e.g., in line 7) is apparently new matter not supported by the specification as filed, and should be removed by amendment (from all of the claims, at all occurrences).
Appropriate correction is required.
Duplicate Claim Warning
Applicant is advised that should claim 60 be found allowable, claim 61 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, 49 to 53, 55, 57, 58, and 60 to 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 46 and 53, applicant has not described by what structure(s) and physical configuration(s) he configured the tethered rotor aerial vehicle “for operation in [] a) autogyro [mode], driven by the oncoming air stream[,] b) wind motor [mode], powered by the oncoming wind, and c) helicopter [mode] powered by a terrestrial charger” so as to evidence, to the public, possession of the invention.  For example, while a “rotor aerial vehicle” and a “rotor device” are described in conjunction with the invention in the specification, it apparently not even indicated that applicant’s “rotor device[s]” or “aerial vehicle” has/have particular rotor blades and/or how the blades are or might be configured and/or controlled to achieve the three modes (e.g., what shape(s) might the blades need for three modes, what control might the blades need for three modes, and/or for transitioning between modes?)
In this respect, MPEP 2163, I., A. indicates, 
“An invention described solely in terms of [] its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”

See also MPEP 2161.01, I., which indicates,
“[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”

In the present case, the responsible structure(s) by which the aerial vehicle and rotor device constituting the suspended platform would/could be configured to implement and achieve4 the/all three different modes of operation (i.e., the autogyro mode5, the wind motor mode6, and the helicopter mode7) and transition between the modes is/are apparently not described in the specification, and no art-recognized correlation is known to the examiner for achieving all of the claimed functions.
For example only, from the teachings of the specification, applicant’s rotor aerial vehicle may arguably rise like a conventional helicopter in the “helicopter mode” so that it is positioned/oriented above the ground, with thrust being developed (obviously by a rotor, such as perhaps a helicopter-like or autogyro-like main rotor) as depicted by the examiner below/on the next page, in order to counteract the weight (mg) of the vehicle (and/or the tension of the tether), and to thus allow the rotor aerial vehicle to fly and prevent the vehicle from falling to earth:

    PNG
    media_image1.png
    707
    459
    media_image1.png
    Greyscale

On the other hand, the wind aloft is generally horizontal as shown by applicant in FIG. 1, and so in order for applicant’s rotor aerial vehicle to operate in a “wind motor” (generator) mode, the rotor aerial vehicle would apparently have to be positioned/ oriented perhaps like this, depicted below/on the next page by the examiner, e.g., in order to intercept (e.g., like a windmill) the generally horizontal wind, and to convert the wind force (perhaps by means of interaction with a helicopter-like or autogyro-like main rotor, that can only be inferred from the FIGS.) into generated (electrical) energy:

    PNG
    media_image2.png
    648
    619
    media_image2.png
    Greyscale

However, applicant has described no means or mechanism for establishing or controlling the position/orientation of the tethered rotor aerial vehicle as required for each of the respective modes, or for transitions there between.  Moreover, applicant has not described particularly how he configured his vehicle to be oriented for and operate in the three claimed modes, even while having the vehicle remain (as an “aerial vehicle”) aloft, and applicant has not described how he configured the vehicle to transition between the three modes (e.g., the helicopter mode, the wind motor mode and the autogyro mode), having disclosed no control structures whatsoever for effecting control of vehicle orientation or the vehicle’s rotor(s) for the respective vehicle modes and/or their transitions, e.g., without the vehicle falling to earth.8
For example, applicant does not even describe how his vehicle might be oriented in the wind motor mode (the examiner has fathomed a guess of pitching up to about 70° based on the Austin (‘627) disclosure), how a transition might possibly be effected between the helicopter or autogyro modes (which presumably are characterized by substantially level orientations, as is conventional) and the wind motor mode, including a transition of vehicle orientations between the respective modes, how actuators are controlled (with in fact no control actuators even being disclosed) to control e.g., the rotor(s), etc., or even how the vehicle might be operated to generate (electrical) energy and not fall to the earth while in the wind motor mode (e.g., see the examiner’s force diagram above/on the previous page, where the heavier-than-air vehicle will clearly fall to earth in the wind motor mode due to its own weight and/or the tension of the tether, with this force diagram being representative of the disclosed “wind motor” mode as taught by applicant regardless of vehicle orientation, because i) by applicant’s teachings, no power is supplied to the any rotor and as such no conventional [helicopter-like] lift could be produced by any rotor during the wind motor mode, and ii) there is nothing in applicant’s description that evidences applicant possessed a rotor aerial vehicle in which a rotor of the vehicle somehow perhaps simultaneously both generated power from the wind and generated the exactly correct amount of lift, without powering the rotor, to keep the vehicle aloft and stable, based on the current record).
Here, the examiner merely notes that while “autogyros” (a.k.a., gyroplanes) may look like helicopters in that they have a top-mounted rotating blade, their modes of operation are completely different from those of helicopters.  See the Wikipedia article entitled “Autogyro” (old revision) supplied previously in support of this assertion.9  The examiner is unaware of any “art-recognized correlation” (MPEP 2163, I., A.) between the disclosed function (of the tethered rotor aerial vehicle operating in the three claimed modes) and the structure(s) responsible for the function, and accordingly he is unaware of how such a suspended platform, in the form of the tethered rotor aerial vehicle, would/could be implemented and/or stably controlled e.g., in a position aloft (cf. FIG. 2), to be operative as a suspended platform, in a manner recognized by one of ordinary skill in the art, while apparently switching between and operating in the/all three different modes.  For example only, when (electric) energy is generated (by the rotor aerial vehicle) from the oncoming wind, what stops the platform from falling to earth, it being tethered only from below (i.e., all apparent forces acting on the vehicle are directed downwardly)?  How can the autogyro mode, which by definition is apparently “characterized by a free-spinning rotor” (Wikipedia article, “Autogryo” (Old revision) cited previously) be implemented as “combined with” (claim 53) a wind motor mode, which arguably requires (e.g., for power generation) that the rotor is not free-spinning but rather is [e.g., electromagnetically] loaded?  And particularly how are the transitions between the modes effected?
Lastly, regarding 2019 35 U.S.C. 112 Compliance Federal Register notice10, the examiner points to page 61 which indicate:
"The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349)"

The examiner understands that the aerial vehicle configured to operate in the three modes is/are applicant’s “desired result”.  However, there is apparently no art-recognized correlation, at least as known to the examiner, between i) a suspended platform that is a) a tethered rotor aerial vehicle and b) is configured for all three of the claimed modes of operation and ii) the structure(s) responsible for the recited functions/modes of the tethered rotor aerial vehicle.11  Accordingly, the examiner believes the specification as filed does not evidence, to the public, the possession of the claimed invention by the applicant.
Claims 53, 55, 57, 58, and 60 to 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 53, 55, 57, 58, and 60 to 62, it was not originally (clearly) described that the terrestrial charger (as is now recited in claim 53) included batteries (“a terrestrial charger having batteries” in line 7), or that the batteries of the terrestrial charger were charged by energy from the wind motor mode, or when wind was present and no area processing required, by energy generated using the device for converting solar energy into electrical energy, or by the oncoming air stream caused by high-altitude wind (autogyration), used to power the helicopter mode e.g., in zero-wind conditions when area processing is required.  Accordingly, the examiner believes the application as filed does not evidence to the public possession of the invention as is now claimed by applicant.  Applicant is required to cancel the new matter in response to this Office action.
Claims 46, 47, 49 to 53, 55, 57, 58, and 60 to 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 46, line 8 and in claim 53, line 10, “orientation[s] of said one or more robots” is unclear from the claim context and from the specification since i) it is unclear and not reasonably certain12 what “orientation” (singular only in claim 53?) or “orientations” (plural only in claim 46?) of one or more robots (singular or plural?) might be referring to (e.g., orientation[s] relative to some terrestrial grid, orientation[s] relative to the locations of other robots or a suspended platform, etc.), why a singular form of “orientation” is being used in claim 53, and a plural form of “orientations” is being used in claim 46, whether any difference based on the difference in recitations in claims is intended13, and how the orientation or orientations might be or have been determined e.g., by the central computing unit using what inputs and which processes.
In claim 49, lines 3 and 4, “the surface of monitored area” apparently has no proper antecedent basis and is unclear from the teachings of the specification, and is apparently grammatically incorrect as well because the use/non-use of articles is incorrect (e.g., does applicant intent “a surface of the monitored area”?)
In claim 58, 60, 61, and 62, lines 3 and 4, “used for aerodynamic unloading” is unclear from the teachings of the specification and in light of the prosecution history (e.g., particularly how is the energy used for aerodynamic unloading, in the invention disclosed by applicant?  Or to quote applicant’s arguments at page 15 of the Remarks filed 20 February 2020, particularly how does the energy provide “compensation of gravity loading force by the help of lift forces generated by aerodynamic flow”, whatever that might possibly mean?  See also page 13 of the Remarks filed 10 November 2020 for a different apparent definition of this ambiguous claim phrase).
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 47, 51 to 53, 55, 58, 60, and 61, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (2005/0113987) in view of [Applicant’s Admitted Prior Art (AAPA) and]14 Austin (2016/0010627).
Fink et al. (‘987) reveals:
per claim 46, a system for navigating and joint coordinating one or more robots positioned in a monitored area [e.g., FIG. 1a], the system comprising:
one or more robot tracking devices mounted on suspended platforms [e.g., an optical camera in the instrument suite 112a of the aircraft, such as a helicopter (paragraph [0050]) supporting the air-borne tracking and command system 100a],
natural or artificial markers [e.g., on/of the craft/robots 102a, 104a, by which the system tracks the craft/robots; or of the target positions (x, y) at 522], and 
a central computing unit [e.g., for example, the controller 400 and the remainder of the air-borne tracking and command system 100 in FIG. 4] receiving data from said robot tracking devices [e.g., from the instrument suite 200, etc.; FIG. 1b and 4], for determining coordinates and orientation of said one or more robots [e.g., position and heading, and thus tracking and providing paths for the respective craft/robots],
wherein the central computing unit [e.g., the tracking and command system 100] is arranged on the suspended platform [e.g., as shown in FIG. 4], or on the ground, or on a terrestrial charger, or on the robot, the central computing unit  being configured for determining coordinates and orientation of said one or more  robots [e.g., for tracking the craft/robots 102a, 104a, and controlling the respective craft/robots (via position/heading) to follow the planned paths] and for forming control commands [e.g., for commanding the craft/robots at 526] based on data received from said robot tracking devices [e.g., from the instrument suite 200, etc.; FIG. 1b and 4];
wherein at least one suspended platform is a tethered rotor aerial vehicle [e.g., such as a helicopter; paragraph [0050], [0051], etc.; tethered at claim 32, heavier-than-air at claim 37, etc.] configured for operation in the following mode(s): 
c) helicopter [e.g., meaning simply “flight mode”, e.g., per amended claim 51];
Fink et al. (‘987) may not expressly reveal that the aerial vehicle or helicopter, which may be tethered to one of the surface-based craft (paragraph [0051]) and which supports the air-borne tracking and command system 110a, is configured to operate in the autogyro and wind motor modes, or the claim features attendant to the three modes including that the helicopter is powered by the terrestrial charger.  Fink also does not apparently disclosed how the aircraft might be powered to reach its position above the operational area.
However, in the context/field of the applicant’s invention background, Applicant’s Admitted Prior Art (AAPA), as described at page 2, line 14 to page 3, line 14 of the filed specification15, indicates that (“[i]n the prior art publications”) the prior art recognized (e.g., as did Fink (‘987) at paragraph [0051]) that the elevated airborne device could be tethered, e.g., and that it “can comprise” tethered rotary-wing devices or aerial vehicles, even apparently including tethered autogyros and gyroplanes.  Obviously, these rotary-wing devices would have been e.g., heavier-than-air.
Moreover, in the context/field of tethered flying (e.g., auto-gyro) rotor devices, Austin (‘627) reveals e.g., in FIG. 1 and at paragraphs [0006], [0020], [0048], etc. a flying electric generator (FEG) and he teaches that the flying electric generator may i) fly up from the ground like a helicopter using power from a generator on the ground supplied via a tether 51, ii) operate in an auto-gyro mode, and iii) generate energy by extracting energy from the wind so that current flows to a storage device such as a battery on the ground (paragraph [0048]) via the tether 51, and in particular he reveals:
a terrestrial charger [e.g., the generator in the ground at paragraph [0006]]; and
at least one suspended platform [e.g., FIG. 1] is a tethered rotor aerial vehicle [e.g., see FIGS. 1 to 16] configured for operation in the following modes: 
a) autogyro, driven by the oncoming air stream [e.g., title and paragraph [0006]]; 
b) wind motor, powered by the oncoming wind [e.g., paragraphs [0004], [0006], [0009], [0010], [0020], [0048], etc. to provide current to a ground level power grid, a power storage device such as a battery, or some other device to be electrically powered by the FEG], and 
c) helicopter, powered by said terrestrial charger [e.g., paragraph [0006], with the generator (as a terrestrial charger) being on the ground], 
It would have been obvious at the time the application was filed to implement or modify the Fink et al. (‘987) multi-agent autonomous system and method so that the aircraft (aerial vehicle), which Fink suggested could be implemented as a “helicopter” and/or with a “tether[]”, would have been implemented as a tethered auto-gyro rotor flying electric generator (FEG) as taught by Austin (‘627) either with or without Applicant’s Admitted Prior Art (AAPA) that the elevated airborne device could comprise a tethered rotary-wing devices or aerial vehicles as a teaching, as one of the “various forms of aircraft” as suggested by Fink et al. (‘987) at paragraph [0050], so that the aircraft would be able to take off under power and climb like a [tethered] helicopter by consuming electric power provided by a ground generator of an electrical  power grid via a conductor, as taught by Austin (‘627), so that the aircraft would be able to convert wind energy, as the most concentrated and abundant natural energy source of the high altitude winds, into electric energy as taught by Austin (‘627) to be supplied to the electrical power grid, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Fink et al. (‘987) multi-agent autonomous system and method would have rendered obvious:
per claim 47, wherein the tethered rotor aerial vehicle is connected to the terrestrial charger [e.g., this alternative is described by Austin (‘627)] or to the robot by a cable for receiving energy therefrom and for transferring energy thereto [e.g., paragraphs [0006] and [0010] in Austin (‘627)];  
per claim 51, wherein the at least one rotor aerial vehicle is configured for transferring energy generated in the wind motor mode to an energy storage device [e.g., obviously, in the power grid of paragraph [0006] in Austin (‘627)] arranged on the tethered rotor aerial vehicle and/or to the robot and/or to the terrestrial charger [e.g., in Austin (‘627), “for use on the ground” (paragraph [0010], with the electrical energy generated by the FEG obviously being stored, e.g., in the power grid (paragraph [0006]) to which the ground generator was connected, for use at subsequent times] for further use in said helicopter flight mode;  
per claim 52, wherein the tethered rotor aerial vehicle can be used as a security drone for home or garden [e.g., obviously, for reconnaissance in a potentially hazardous situation at a home or homes, in Fink et al. (‘987), with the vehicle as taught e.g., by Austin (‘627)];  
per claim 53, a method for navigating and jointly coordinating one or more robots positioned in a monitored area, the method including the use of: 
one or more robot tracking devices mounted on one or more platforms [e.g., FIG. 1a in Fink et al. (‘987); e.g., 100a];
natural or artificial markers [e.g., 102a, 104a, and the identified targets and/or identified obstacles of Fink et al. (‘987)]]; and
a central computing unit [e.g., for example, the controller 400 in FIG. 4 of Fink  et al. (‘987)] receiving all data from all tracking devices placed on a platform [e.g., as shown in FIG. 4 of Fink et al. (‘987)], on the ground, or on a terrestrial charger, or on a robot, for determining coordinates and orientation of robots [e.g., positions/headings of the craft/robots in Fink et al. (‘987)], and for forming control commands [e.g., for commanding the craft/robots at 526] in Fink et al. (‘987) based on data received from said robot tracking devices [e.g., from the instrument suite 200, etc. in Fink et al. (‘987); FIG. 1b and 4];
the method comprising:
tethering as a platform a rotor aerial vehicle [e.g., as taught and suggested by Fink et al. (‘987) e.g., at paragraphs [0050], [0051], claim 32, claim 37, etc., and as taught and shown in the FIGS. by Austin (‘627)] configured for operation in the following modes:
a) autogyro, driven by the oncoming air stream [e.g., as taught by Austin (‘627), e.g., at paragraph [0006] and his title]; 
b) wind motor, powered by the oncoming wind [e.g., as taught by Austin (‘627), e.g., at paragraphs [0004], [0006], [0010], etc.], and 
c) helicopter, powered by said terrestrial charger [e.g., as taught by Austin (‘627), e.g., at paragraph [0006]; e.g., where the terrestrial charger is the power grid used in Austin (‘627) at paragraph [0006]]; and 
switching between one or more of: 
a. the wind motor mode, which involves charging the batteries [e.g., sending power to the grid or a power storage device, in Austin (‘627); paragraphs [0020], [0048], etc.] of the terrestrial charger when wind is present and when no area processing is required [e.g., as taught by Austin (‘627), e.g., at paragraphs [0004], [0006], [0010], etc.], 
b. the autogyro mode  [e.g., as taught by Austin (‘627), e.g., at paragraph [0006] and his title] or the combined autogyro and wind motor mode, which involves charging the batteries when wind is present and when area processing is required [e.g., charging the grid or a power storage device at paragraphs [0020], [0048], etc.], and
c. the helicopter motor mode powered by the batteries when area processing is required in zero-wind conditions [e.g., as taught by Austin (‘627), e.g., at paragraph [0006]];  
per claim 55, wherein the tethered rotor aerial vehicle is attached to a robot charger or directly to one of the controlled robots via a cable [e.g., as taught by Fink et al. (‘987) e.g., at paragraph [0051]];  
per claim 58, wherein energy from the tethered rotor aerial vehicle generated by the oncoming air stream caused by high-altitude wind (autogyration) is used for aerodynamic unloading or charging batteries of the terrestrial charger [e.g., as an obvious [consumer] use of electrical energy generated from wind energy/FEGs, in Austin (‘627), e.g., when the grid or power storage device (paragraphs [0020], [0048], etc.) or when a consumer recharges his cell phone by plugging it into a plug socket connected to the grid, or some other device to be electrically powered by the FEG, as taught at paragraphs [0020] and [0048] by Austin (‘627)] or for powering the robots, or for providing flight in the helicopter mode;  
per claim 60, wherein energy from the tethered rotor aerial vehicle generated by the oncoming air stream caused by high-altitude wind (autogyration) is used for aerodynamic unloading or charging batteries of the terrestrial charger [e.g., as an obvious [consumer] use of electrical energy generated from wind energy/FEGs, in Austin (‘627), e.g., when the grid or power storage device (paragraphs [0020], [0048], etc.) or when a consumer recharges his cell phone by plugging it into a plug socket connected to the grid, or some other device to be electrically powered by the FEG, as taught at paragraphs [0020] and [0048] by Austin (‘627)], or for powering the robots, or for providing flight in the helicopter mode; 
per claim 61, wherein energy from the tethered rotor aerial vehicle generated by the oncoming air stream caused by high-altitude wind (autogyration) is used for aerodynamic unloading or charging batteries of the terrestrial charger [e.g., as an obvious [consumer] use of electrical energy generated from wind energy/FEGs, in Austin (‘627), e.g., when the grid or power storage device (paragraphs [0020], [0048], etc.) or when a consumer recharges his cell phone by plugging it into a plug socket connected to the grid, or some other device to be electrically powered by the FEG, as taught at paragraphs [0020] and [0048] by Austin (‘627)], or for powering the robots, or for providing flight in the helicopter mode;  
Claims 49, 50, 57, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (2005/0113987) in view of [Applicant’s Admitted Prior Art (AAPA) and]16 Austin (2016/0010627) as applied to claims 46 and 53 above, and further in view of Woodworth et al. (2013/0233964; previously cited by the examiner on 22 August 2019).
Fink et al. (‘987) as implemented or modified in view of Austin (‘627) has been described above.
The implemented or modified Fink et al. (‘987) multi-agent autonomous system and method may not reveal that solar energy is converted into electrical energy for use, although the examiner understands that converting solar energy and wind energy into electrical energy for use were conventional methods of electrical power generation at the time the application was filed.
However, in the context/field of a tethered UAV that is supplied with power by a ground station for effecting flight, Woodworth et al. (‘964) teaches at paragraphs [0057] and [0059] that the UAV may have a solar cell and batteries, and that a ground station 700 for the UAV may have an outside power supply 718 that includes line current from a power grid, “solar cells”, etc., and that the UAV may generate power for flight internally via solar collection and may store power supplied by the ground station in its batteries.
It would have been obvious at the time the application was filed to implement or further modify Fink et al. (‘987) multi-agent autonomous system and method so that the aircraft in Fink et al. (‘987), implemented as taught by Austin (‘627) so as to be electrically connected to the ground level power grid via the tether (51), would have been provided with a conventional solar cell for generating internal power and batteries for storing power, as taught by Woodworth et al. (‘964), in order that the aircraft would be able to generate power internally (on its own) e.g., on sunny days, as taught by Woodworth et al. (‘964) while using (e.g., stored) power supplied from the ground level power grid e.g., at night or on cloudy days, and so that the ground power grid as taught by Austin (‘627) would have itself obviously been provided, for supplying power to the aircraft via the tether (51), with renewable energy sources such as “solar cells” as taught at paragraph [0071] by Woodworth et al. (‘964) in the context of the UAV ground station, so that renewable energy sources could be used in the grid e.g., to satisfy carbon emission regulations, or to “go green”, as was conventional, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Fink et al. (‘987) multi-agent autonomous system and method would have rendered obvious:
per claim 49, depending from claim 46, further comprising at least one device for converting solar energy into electrical energy [e.g., the solar cell by which the UAV generates internal power at paragraph [0059] in Woodworth et al. (‘964) and the solar cells as the outside power supply 718 for the ground station 700 at paragraph [0071] in Woodworth et al. (‘964)], the device positioned on the tethered rotor aerial vehicle [e.g., as taught for the UAV in Woodworth et al. (‘8964) implementing the aircraft (aerial vehicle) in Fink et al. (‘987)] and/or on the robot and/or on the surface of monitored area [e.g., as taught for the ground station 700 in Woodworth et al. (‘964)];  
per claim 50, depending from claim 49, wherein the device for converting solar energy is configured for transferring energy to said terrestrial charger [e.g., the outside power supply 718 for supplying power to the ground station 700 (FIG. 7a) in Woodworth et al. (‘964), and by which the aircraft in Fink et al. (‘987) would have been supplied with power from the ground power grid as taught by Austin (‘627)] for charging batteries of the robots and/or the tethered rotor aerial vehicle in said helicopter mode [e.g., the (conventional) “batteries” of the UAV as taught at paragraphs [0057] and [0059] of Woodworth et al. (‘964)];
per claim 57, depending from claim 53, wherein energy is generated using device for converting solar energy into electrical energy arranged on the tethered rotor aerial vehicle [e.g., as taught at paragraphs [0057] and [0059] of Woodworth et al. (‘964)], on the ground [e.g., as taught at paragraph [0071] of Woodworth et al. (‘964)] or on the robots, and said energy is used for charging batteries of the terrestrial charger or supplied to the robots or to the tethered rotor aerial vehicle for providing flight in the helicopter mode [e.g., as taught by Woodworth et al. (‘964) at paragraphs [0071], [0057], and [0059]];
per claim 62, depending from claim 57, wherein energy from the tethered rotor aerial vehicle generated by the oncoming air stream caused by high-altitude wind (autogyration) is used for aerodynamic unloading or charging batteries of the terrestrial charger [e.g., as an obvious [consumer] use of electrical energy generated from wind energy/FEGs, in Austin (‘627), e.g., when the grid or power storage device (paragraphs [0020], [0048], etc.) or when a consumer recharges his cell phone by plugging it into a plug socket connected to the grid, or some other device to be electrically powered by the FEG, as taught at paragraphs [0020] and [0048] by Austin (‘627)], or for powering the robots, or for providing flight in the helicopter mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2173.02, I., which indicates, “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        2 See In Re Alberto Lee Bigio, 381 F.3d 1320 (Fed. Cir. 2004), cited in MPEP 2141.01(a), I., which indicates, “the field of endeavor test is neither wholly subjective nor unworkable. This test for analogous art requires the PTO to determine the appropriate field of endeavor by reference to explanations of the invention's subject matter in the patent application, including the embodiments, function, and structure of the claimed invention. See Wood, 599 F.2d at 1036 (confining the field of endeavor to the scope explicitly specified in the background of the invention); see also Deminski, 796 F.2d at 442 (determining that the cited references were within the same field of endeavor where they ‘have essentially the same function and structure’).”  [NB:  The court in Bigio also noted that the majority of case law precedent for analogous arts hinges on the second (Deminski) test.] 
        3 See also MPEP 2141.01(a), V., indicating, “See, for example, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) (Patent claims were drawn to a cardiac pacemaker which comprised, among other components, a runaway inhibitor means for preventing a pacemaker malfunction from causing pulses to be applied at too high a frequency rate. Two references disclosed circuits used in high power, high frequency devices which inhibited the runaway of pulses from a pulse source. The court held that one of ordinary skill in the pacemaker designer art faced with a rate-limiting problem would look to the solutions of others faced with rate limiting problems, and therefore the references were in an analogous art.)”
        4 See e.g., MPEP 2163.03, V., which indicates, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc)”.
        5 Understood by the examiner to be a mode where the rotor of the suspended platform is free-spinning but generates lift for the platform as/like a [e.g., rotating] wing as a result of the oncoming air stream.  Such rotorcraft are conventionally known as “autogyros” or “autogiros” world-wide, and also as “gyroplanes” in the U.S.
        6 Understood by the examiner to be a mode where the rotor of the suspended platform is rotated/powered by the oncoming wind and loaded/functions as a generator to convert its own rotational energy into generated (electrical) energy.
        7 Understood by the examiner to be a mode where the rotor of the suspended platform is powered, by the terrestrial charger, to generate lift for the platform.
        8 For example only, the complexity of an actual transition from a helicopter mode to a (FEG) generating mode is described at paragraphs [0053], [0054], [0058], etc. in Austin (‘627) where the vehicle pitches up to about 70° above horizontal by means of employing a pivot joint 33 (FIGS. 1 and 3) or pivot joints 52, 53 (FIG. 9), an actuator (for the respective joint), and lift augmentation wings 21, 23 in conjunction with four rotors.  Applicant has described his “transitioning” as happening without any particular structure and/or without any particular control (it just happens), in a way that does not evidence (to the public) possession of the invention.
        9 Quoting Wikipedia, “An autogyro is characterized by a free-spinning rotor that turns because of the passage of air through the rotor from below. . . . Whereas a helicopter works by forcing the rotor blades through the air, drawing air from above, the autogyro rotor blade generates lift in the same way as a glider's wing by changing the angle of the air. . . . Pitch control of the autogyro is by tilting the rotor fore and aft; roll control is by tilting the rotor laterally (side to side).”
        10 See e.g., 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx
        11 See also MPEP 2163, II., 3., (a), which indicates, “The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.”
        12 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."
        13 Here, the examiner considers the doctrine of claim differentiation as set forth by the Federal Circuit in SRI Int’l v. Matsushita Elec. Corp., 775 F.2d 1107, 1122 (Fed. Cir. 1985) (en banc), “It is settled law that when a patent claim does not contain a certain limitation and another claim does, that limitation cannot be read into the former claim in determining either validity or infringement.”
        14 To the extent that applicant may dispute that the description of this prior art in the specification is an admission, then the examiner herein makes the rejection of claims 46 to 48, 51 to 56, and 58 to 61 under 35 U.S.C. 103 alternatively as being unpatentable over i) Fink et al. (2005/0113987) in view of Applicant’s Admitted Prior Art (AAPA) and Austin (2016/0010627) and ii) Fink et al. (2005/0113987) in view Austin (2016/0010627) without relying on the AAPA, particularly as detailed below.  Regarding prior art admissions, see MPEP 2129 and 2152.03.
        15 Corresponding to paragraphs [0013] to [0019] in U.S. Patent Application Publication 2018/0329412.
        16 To the extent that applicant may dispute that the description of this prior art in the specification is an admission, then the examiner herein makes the rejection of claims 46 to 48, 51 to 56, and 58 to 61 under 35 U.S.C. 103 alternatively as being unpatentable over i) Fink et al. (2005/0113987) in view of Applicant’s Admitted Prior Art (AAPA) and Austin (2016/0010627) and ii) Fink et al. (2005/0113987) in view Austin (2016/0010627) without relying on the AAPA, particularly as detailed below.  Regarding prior art admissions, see MPEP 2129 and 2152.03.